DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blau et al. (USPGPub 2004/0237325 A1) in view of Chayka (USPN 6,291,044).

Blau et al. disclose an easy-to-peel eco-friendly adhesive tape (Figures 12 and 13; Abstract), comprising: a film substrate having a first surface and a second surface (Paragraph 0026), the first surface and the second surface being defined on two opposite surfaces of the film substrate (Figures 12 and 13, #53); an adhesive layer disposed on the first surface of the film substrate (Figure 12, #52; Paragraph 0025), the adhesive layer extending transversely from one lengthwise edge of the film substrate toward the other lengthwise edge of the film substrate and not extending to the other lengthwise edge of the film substrate (Figure 12, #52; Paragraph 0025), the adhesive layer being spaced apart from the other lengthwise edge of the film substrate (Figure 12, #52; Paragraph 0025), so that the first surface of the film substrate does not have the adhesive layer disposed thereon close to the other lengthwise edge of the film substrate (Figure 12, #52; Paragraph 0025) as in claim 1. With respect to claim 2, the film substrate has a first width, the adhesive layer has a second width, an area has a third width, and a sum of the second width and the third width is equal to the first width (Figures 12 and 13; Paragraph 0025). Regarding claim 3, 109P000778US12the third width is smaller than the second width (Figures 12 and 13; Paragraph 0025). However, Blau et al. fail to disclose the first surface having a surface energy greater than 36 dynes per centimeter, a first print layer being disposed on the first surface of the film substrate in a printing manner, the first print layer being close to the other lengthwise edge of the film substrate, wherein the first print layer is disposed on a portion of the first surface of the film substrate without the adhesive layer, and the first print layer forms a peeling part, a thickness of the first print layer is smaller than a thickness of the adhesive layer, and a print of the first print layer is one or a combination of color, pattern, symbol, trademark, and text.

Chayka teaches an easy-to-peel eco-friendly adhesive tape (Figures; Abstract) comprising: a film substrate having a first surface and a second surface (Column 1, lines 48 – 49), the first surface and the second surface being defined on two opposite surfaces of the film substrate (Column 2, lines 8 – 19); an adhesive layer disposed on the first surface of the film substrate (Column 2, lines 8 – 19), a print layer being disposed on the film substrate in a printing manner (Column 2, lines 21 – 43), the print layer being close to the other lengthwise edge of the film substrate (Figure 2, #26), the print layer forms a peeling part (Figure 2; Column 2, lines 45 – 51), and a print of the print layer is one or a combination of color, pattern, symbol, trademark, and text (Figure 2; Column 2, lines 21 – 43) for the purpose of having a tape that is easily severable from the package to facilitate stripping of the entire tape from said package (Abstract). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a print layer on the tape wherein the first print layer is disposed on a portion of the first surface of the film substrate without the adhesive layer in Blau et al. in order to have a tape that is easily severable from the package to facilitate stripping of the entire tape from said package as taught by Chayka.

With regard to the limitation “the first surface having a surface energy greater than 36 dynes per centimeter” Blau et al. discloses that the tape substrate material may be a variety of materials, including plastic (Paragraph 0026).  Chayka teaches that the tape substrate may be a polypropylene film (Column 2, lines 8 – 19).  The specification states that the substrate is a plastic film tape (Page 6, lines 8 – 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a film having a surface energy greater than 36 dynes per centimeter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

With regard to the limitation “a thickness of the first print layer is smaller than a thickness of the adhesive layer”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a smaller thickness print layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blau et al. (USPGPub 2004/0237325 A1) in view of Chayka (USPN 6,291,044) as applied to claim 1 above, and further in view of Grobe (USPGPub 2009/0061222 A1).

Blau et al., as modified with Chayka, discloses the claimed adhesive tape except for a second print layer on the first surface of the film substrate is further disposed between the film substrate and the adhesive layer, and the second print layer has a print different from that of the first print layer, a width of the second print layer is equal to a width of the adhesive layer, a thickness of the first print layer is equal to a thickness of the second print layer and the second print layer is one or a combination of color, pattern, symbol, trademark, and text.

	Grobe teaches an adhesive tape (Figures; Abstract) having print layer on the first surface of the film substrate is further disposed between the film substrate and the adhesive layer (Figure 2, #14 – 16; Paragraphs 0038, 0045 and 0046), and a width of the second print layer is equal to a width of the adhesive layer (Figure 2, #14 – 16; Paragraphs 0038 0045 and 0046), and the second print layer is one or a combination of color, pattern, symbol, trademark, and text (Figure 2, #14 – 16; Paragraphs 0038 0045 and 0046) for the purpose of verifying that the package is intact and has not be open (Paragraph 0008).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a print layer disposed between the film substrate and the adhesive layer in the modified Blau et al. in order to verify that the package is intact and has not be open as taught by Grobe.
	With regard to the limitation that “the second print layer has a print different from that of the first print layer”, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  MPEP 2112.01 (III).

With regard to the limitation of “a thickness of the first print layer is equal to a thickness of the second print layer”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a smaller thickness print layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The additional prior art is cited to show the state of the art of adhesive tapes with longitudinal edge is graspable to remove the tape from a surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 4, 2022